Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on 11/10/2021 ("11-10-21 Final OA") has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 ("02-10-22 Submission") has been entered when the RCE was filed.
In the 02-10-22 Submission, the Applicant substantively amended claims 1, 3-5, 7, 9, 10, 13 and 15-20 and canceled claims 2 and 11. 
Currently, claims 1, 3-10 and 12-20 are pending. 

Response to Arguments
Applicants' amendments to the independent claims 1, 9 and 17 have overcome the objection to the Drawings set forth starting on page 5 under line item number 1 of the 11-10-21 Final OA.
Applicants' amendments to the independent claims 1, 9 and 17 have overcome the 35 U.S.C. 112(a) rejection of claims 1-20 set forth starting on page 6 under line item number 2 of the 11-10-21 Final OA.
Applicants' amendments to the independent claims 1, 9 and 17 have overcome the 35 U.S.C. 112(a) rejection of claims 1-20 set forth starting on page 9 under line item number 3 of the 11-10-21 Final OA.


Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, wherein the artificial intelligence system comprises a neural network arranged to receive an input from the temperature sensor, wherein the neural network is trained based on one or more training values.
Claims 3-8 are allowed, because they depend from the allowed independent claim 1.

Independent claim 9 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 9, wherein the artificial intelligence system comprises a neural network, wherein the neural network is trained based on one or more training values.
Claims 10 and 12-16 are allowed, because they depend from the allowed independent claim 9.

Independent claim 17 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in a second artificial intelligence system configured to determine a system thermal management setting to be used by the cooling device, based, at least in part, upon a temperature of the memory storage device and a workload of the memory storage device; 
wherein the first artificial intelligence system comprises a neural network, wherein the neural network is trained based on one or more training values.
Claims 18-20 are allowed, because they depend from the allowed independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895    
17 February 2022